t c memo united_states tax_court kevin j morse petitioner v commissioner of internal revenue respondent docket no filed date lawrence h crosby for petitioner blaine holiday for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in petitioner’s federal income taxes as well as fraud penalties pursuant to sec_6663 for in the following amounts 1all section references are to the internal_revenue_code in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar deficiency dollar_figure big_number big_number big_number penalty sec_6663 dollar_figure big_number big_number big_number year after concessions the issues to be decided are whether petitioner is liable for the fraud_penalty for each of the years at issue whether the doctrines of res_judicata collateral_estoppel and or double_jeopardy bar the assessment of deficiencies and penalties for all years at issue in an amount greater than dollar_figure and whether the period for assessing tax for the years at issue has expired findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in austin minnesota on the date the petition in this case was filed during the years at issue petitioner farmed approximately to acres he grew soybeans corn and other crops these crops were then sold to various grain elevator companies and canneries in the area in addition petitioner worked between and hours a week as a theater manager projectionist erik newhouse of fast income_tax and computer svc prepared petitioner’s form sec_1040 u s individual_income_tax_return for on his returns petitioner reported his adjusted_gross_income as follows wages salaries tips etc interest dividends capital_gain loss other gains losses rents royalties etc farm income loss net_operating_loss c o adjustments to income adjusted_gross_income dollar_figure -- big_number big_number big_number -- big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number -- big_number big_number big_number -- big_number dollar_figure big_number -- big_number big_number -- -- big_number on the schedules f profit or loss from farming of his returns petitioner reported net farm_losses for as follows income sales of products raised cooperative distributions agricultural program payments crop insurance proceeds other income gross_income expenses net farm profit loss dollar_figure dollar_figure -- dollar_figure dollar_figure -- big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number -- big_number big_number big_number big_number -- big_number big_number big_number in date petitioner was indicted in the u s district_court for the district of minnesota on four counts of filing false tax returns in violation of sec_7206 the indictment charged that for separate years petitioner willfully made and subscribed to federal_income_tax returns verified by petitioner’s written declaration made under penalties of perjury which he did not believe to be true and correct as to every material matter the indictment charged that the returns falsely stated petitioner’s total income as negative dollar_figure in negative dollar_figure in negative dollar_figure in and dollar_figure in whereas he knew he was failing to report additional income of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioner was tried and convicted on all four counts his conviction was affirmed by the u s court_of_appeals for the eighth circuit united_states v morse 210_f3d_380 8th cir and his petition for certiorari was denied 531_us_1079 petitioner was sentenced to imprisonment for a term of months and ordered to pay a fine of dollar_figure and to make restitution of dollar_figure to the internal_revenue_service irs with respect to the fine the judgment specified that interest on the fine was waived because the court determined that petitioner did not have the ability to pay interest the judgment did not waive interest with respect to the restitution petitioner was ordered to make to the irs petitioner paid the fine and restitution on or before date on date respondent sent to petitioner a statutory_notice_of_deficiency determining deficiencies in federal_income_tax and fraud penalties for the deficiencies were based in large part upon respondent’s reconstruction of petitioner’s income using the bank_deposits method respondent determined that petitioner received unreported income from crop sales which he deposited into his checking account at farmer’s state bank specifically respondent determined that petitioner’s tax_liability for should be increased as follows adjustment nol_carryover patronage_dividend schedule f rent expense sales of grain seed expense taxes paid self employment total increase in tax dollar_figure -- dollar_figure -- -- big_number -- -- big_number big_number big_number big_number big_number big_number -- big_number big_number big_number dollar_figure -- big_number -- -- big_number big_number big_number -- -- dollar_figure big_number -- big_number big_number big_number big_number on date petitioner filed a petition with this court disputing the full amount of the deficiencies and penalties petitioner now concedes that on his returns he omitted grain sale receipts of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in respondent concedes all other adjustments to schedule f respondent also concedes the net operating losses for as well as the patronage_dividend in opinion issue whether petitioner is liable for the fraud_penalty pursuant to sec_6663 respondent contends that petitioner is liable for the fraud_penalty under sec_6663 for sec_6663 imposes a penalty in an amount equal to percent of the portion of any underpayment_of_tax required to be shown on a return that is attributable to fraud in addition if respondent establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable thereto except to the extent that petitioner establishes otherwise sec_6663 respondent bears the burden of proving the applicability of the civil_fraud penalty by clear_and_convincing evidence sec_7454 rule b to sustain this burden respondent must establish both that there was an underpayment_of_tax for each taxable_year in issue and that at least some portion of the underpayment for each year was due to fraud 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 92_tc_661 underpayments of tax an underpayment_of_tax will exist where unreported gross_receipts exceed the costs of goods sold and deductible expenses where the commissioner provides clear proof of unreported receipts the burden of coming forward with offsetting costs or expenses generally shifts to the taxpayer 377_f2d_469 1st cir 231_f2d_928 9th cir 218_f2d_869 7th cir 212_f2d_313 3d cir petitioner has stipulated that he omitted from his federal tax returns grain sale receipts of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in furthermore petitioner’s conviction under sec_7206 is highly probative that he received unreported receipts from the sale of crops petitioner does not assert and has not provided any evidence that the cost_of_goods_sold for any of the years at issue exceeds the cost_of_goods_sold as reported on his returns thus respondent has carried the burden of establishing underpayments by clear_and_convincing evidence fraudulent intent respondent must also prove fraudulent intent this burden is met if it is shown that petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 394_f2d_366 5th cir affg tcmemo_1966_81 fraud is never presumed it must be established by affirmative evidence 55_tc_85 since direct evidence of fraud rarely is available respondent may prove petitioner’s fraud by circumstantial evidence 877_f2d_1364 8th cir affg tcmemo_1987_412 289_f2d_96 8th cir conduct that may indicate fraudulent intent commonly referred to as badges_of_fraud includes but is not limited to understating income maintaining inadequate records giving implausible or inconsistent explanations of behavior concealing income or assets failing to cooperate with tax authorities engaging in illegal activities providing incomplete or misleading information to one’s tax preparer lack of credibility of the taxpayer’s testimony filing false documents including filing false income_tax returns failing to file tax returns and dealing in cash 317_us_492 39_f3d_658 6th cir affg and remanding on other grounds tcmemo_1992_616 899_f2d_164 2d cir scallen v commissioner supra 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud a combination of several factors is persuasive circumstantial evidence of fraud bradford v commissioner supra pincite petzoldt v commissioner supra pincite an intent to mislead may be inferred from a pattern of conduct webb v commissioner supra pincite the following badges_of_fraud are present in this case substantially understating income for several years providing incomplete or misleading information to his tax preparer and being convicted of filing false returns under sec_7206 bradford v commissioner supra pincite 781_f2d_1566 11th cir affg tcmemo_1985_63 449_f2d_311 9th cir affg tcmemo_1969_48 84_tc_636 43_tc_407 modified 44_tc_408 medlin v commissioner tcmemo_2003_224 le v commissioner tcmemo_2003_219 sowards v commissioner tcmemo_2003_180 ishler v commissioner tcmemo_2002_79 over a 4-year period petitioner consistently underreported large amounts of gross_receipts and net_income petitioner provided no explanation for underreporting his gross_receipts a consistent pattern of underreporting large amounts of income over a period of years is substantial evidence bearing upon an intent to defraud particularly where the reason for such understatement is not satisfactorily explained or shown to be due to innocent mistake 348_us_121 webb v commissioner supra pincite 250_f2d_591 7th cir affg tcmemo_1955_119 246_f2d_731 3d cir affg and remanding tcmemo_1956_155 232_f2d_678 6th cir affg tcmemo_1955_31 petitioner did not advise his tax preparer of the income omitted from his returns concealing income from one’s return preparer can be evidence of fraud korecky v commissioner supra pincite farber v commissioner supra pincite medlin v commissioner supra le v commissioner supra sowards v commissioner supra ishler v commissioner supra moreover petitioner was convicted of filing false federal_income_tax returns under sec_7206 for each of the years at issue sec_7206 makes it a crime for a taxpayer to willfully make and submit any return verified by a written declaration that it is made under the penalties of perjury which he does not believe to be true and correct as to every material matter wright v commissioner supra pincite a taxpayer who has been convicted of willfully and knowingly subscribing to a false income_tax return under sec_7206 is not collaterally estopped from contesting that he or she is liable for the addition_to_tax for fraud because a conviction under sec_7206 does not require a showing that the taxpayer willfully attempted to evade tax however a conviction for filing false federal_income_tax returns under sec_7206 is highly persuasive evidence that the taxpayer intended to evade tax stefansson v commissioner tcmemo_1994_162 avery v commissioner tcmemo_1993_344 miller v commissioner tcmemo_1989_461 in 206_f2d_97 8th cir the u s court_of_appeals for the eighth circuit the court to which an appeal in this case would lie cited with approval 178_f2d_96 3d cir wherein the u s court_of_appeals for the third circuit stated the man who files a wilfully false return has endeavored to mislead his government he creates the appearance of having complied with the law whereas his neighbor who has filed no return does no such thing not only has he created the appearance of complying but that apparent compliance stands a good chance of remaining unattacked for the tax authorities cannot possibly audit every taxpayer’s return every year the law has always distinguished between failing to disclose useful information and making a disclosure which is a lie petitioner’s intentional filing of a false tax_return each year from to reporting amounts of income which he knew to be false is a strong indicium of fraudulent intent with respect to those years klassie v united_states supra pincite absent some credible_evidence that knowingly filing a false return should not be considered indicative of fraud a sec_7206 conviction is highly persuasive of fraud id pincite biaggi v commissioner tcmemo_2000_48 affd 8_fedappx_66 wilson v commissioner tcmemo_1994_454 avery v commissioner supra williamson v commissioner tcmemo_1993_246 petitioner has failed to submit credible_evidence that he knowingly filed the false returns for any reason other than to evade taxes he knew to be owing thus we conclude that petitioner fraudulently intended to underpay his tax for each of the years at issue further petitioner has failed to submit credible_evidence showing that any part of the underpayment attributable to the omitted income is not due to fraud to the contrary the record establishes by clear_and_convincing evidence that the entire underpayment for each year is due to fraud accordingly we hold that petitioner is liable for the sec_6663 civil_fraud penalty on the entire underpayment for each year at issue sec_6663 issue whether the doctrines of res_judicata collateral_estoppel and or double_jeopardy bar assessment of deficiencies and interest for all of the years at issue in an amount greater than dollar_figure petitioner asserts that the doctrines of res_judicata collateral_estoppel and or double_jeopardy preclude retrial of or estop respondent with respect to the liabilities before this court we disagree the doctrine_of res_judicata bars relitigating the same cause of action the doctrine applies to a claim if it was or could have been litigated as part of the cause of action in a prior case 333_us_591 94_us_351 29_f3d_433 8th cir affg tcmemo_1992_198 95_tc_560 the doctrine_of res_judicata applies only to issues determined by a court of competent jurisdiction 440_us_147 the doctrine_of collateral_estoppel or issue preclusion provides that once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation id the preclusive effect of a prior court’s factual determination depends on whether the prior court had jurisdiction to and did determine the fact at issue 105_tc_141 for collateral_estoppel to apply resolution of the disputed issue must have been essential to the prior decision 91_tc_273 petitioner was found guilty of willfully filing false income_tax returns for in violation of sec_7206 it was not an essential element of the indictment to charge petitioner with any specific tax_liability or amount instead he was charged with receiving income that he knowingly failed to report on his returns establishing petitioner’s specific tax_liabilities is not an element of sec_7206 and consequently no specific income_tax liabilities needed to be determined m j wood associates inc v commissioner tcmemo_1998_375 petitioner contends that in the restitution order incorporated in the judgment of the criminal proceeding the district_court adjudicated the amounts of tax interest and penalties he owed these contentions are not supported by the record petitioner was ordered to pay a fine and make restitution to the irs for years the district_court did not adjudicate the amount of petitioner’s civil tax_liabilities or make ultimate findings_of_fact upon which estoppel could be grounded consequently the doctrines of res_judicata and collateral_estoppel do not apply see 183_f3d_535 6th cir affg tcmemo_1997_566 next petitioner argues that the imposition of the civil_fraud addition_to_tax on top of his prison sentence and fine relating to his criminal conviction would constitute double_jeopardy and would violate the u s constitution petitioner maintains that subjecting him to the fraud_penalty in this case would cause him to be punished twice for the same offense in violation of the double_jeopardy clause we disagree the double_jeopardy clause protects only against the imposition of multiple criminal punishments for the same offense 522_us_93 the supreme court has held that congress may impose both criminal and civil sanctions with regard to the same acts without violating the double_jeopardy clause of the u s constitution id 372_us_144 317_us_492 303_us_391 i o publg co v commiss131_f3d_1314 9th cir affg ward v commissioner tcmemo_1995_286 83_f3d_779 6th cir 82_f3d_286 9th cir 98_tc_165 the fraud penalties are provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud helvering v mitchell supra pincite the civil_tax_penalty for fraud is not a punishment for purposes of the double_jeopardy clause of the fifth_amendment id pincite see also 13_f3d_432 1st cir affg tcmemo_1993_61 ianniello v commissioner supra pincite imposing the fraud_penalty under sec_6663 on petitioner for the years at issue does not violate the double_jeopardy clause 95_tc_341 starling v commissioner tcmemo_1989_392 affd 954_f2d_729 11th cir finally petitioner argues that he has paid the dollar_figure restitution ordered by the district_court and that the government cannot be permitted to recover twice on the same tax_liability this court has jurisdiction to determine whether a deficiency or overpayment exists should it ultimately be determined that petitioner has made payments in excess of any redetermined tax_liability this court has jurisdiction to decide the correct amount of any overpayment in the taxable years before the court sec_6512 that is so whether payments were made under the district court’s restitution order or for any other reason see m j wood associates inc v commissioner supra issue whether pursuant to sec_6501 the period for assessing tax has expired for the years at issue generally the commissioner must assess tax within years after the due_date of a timely filed return sec_6501 however if the return is false or fraudulent with the intent to evade tax the tax may be assessed at any time sec_6501 since the notice_of_deficiency was mailed to petitioner more than years after the due dates of the returns respondent bears the burden of proving that an exception to the 3-year limit on the time to assess tax applies 245_f2d_888 5th cir affg in part and revg in part tcmemo_1955_301 38_tc_84 affd 318_f2d_786 10th cir because respondent has proved that petitioner’s underpayment_of_tax for each year at issue was due to fraud the assessment of tax deficiencies for each year involved is not barred by the statute_of_limitations sec_6501 meier v commissioner t c pincite to reflect the foregoing and concessions by respondent decision will be entered under rule
